       Case 1:21-cr-00028-APM Document 262 Filed 06/30/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

vs.                                                CASE NO: 21-cr-28(APM)

CONNIE MEGGS
                                                        /


          UNOPPOSED MOTION TO ADOPT DEFENDANT CALDWELL’S
                      MOTION TO DISMISS CASE

        The Defendant, CONNIE MEGGS, through undersigned counsel, files the

following Motion to adopt by reference the argument in Counts One, Two and Four of

co-defendant Caldwell’s Motion to Dismiss, filed at Doc. 240:

        1.        Defendant Connie Meggs has been charged together with other

co-defendants with crimes allegedly committed at the United States Capitol in

Washington on January 6, 2021. See Fourth Superseding Indictment, filed May 20,

2021. Doc. 210.

        2.     Co-defendant Caldwell has filed a Motion for Dismissal of Indictment,

which is directly relevant to Counts One, Two and Four of Ms. Meggs’ case. See Doc.

240.

        3.     The defendant requests to adopt these Motions in order to obtain the

benefit of the court’s rulings without unduly burdening the court and record with

unnecessarily duplicative filings and pleadings.

        4.     Assistant United States Attorney Jeffrey Nestler has no objection to this

motion.

                                            1
     Case 1:21-cr-00028-APM Document 262 Filed 06/30/21 Page 2 of 3




                                  MEMORANDUM OF LAW

       This Circuit has allowed the adoption by reference of arguments submitted by

co-defendants, “but only to the extent [the Court] can readily apply the proponent’s

arguments to the adopter’s case.” United States v. Straker, 800 F.3d 570, 594 n.5 (D.C.

Cir. 2015).   The Court in Straker addressed the issue of adoption by reference of

common appellate issues pursuant to Federal Rule of Appellate Procedure 28(i). Straker,

Id, at n.1. However, the holding in Straker is properly applied to adoption by reference of

arguments submitted by co-defendants in district court.

       The factual portions of Counts One and Two of the Fourth Superseding

Indictment are identically charged to Mr. Caldwell and Ms. Meggs. The argument to

dismiss Counts One and Two of the Fourth Superseding Indictment are equally

identically charged.    The Court’s ruling on Mr. Caldwell’s motion on Counts One and

Two will turn on the legal determination whether the allegations in the indictment state a

cause of action, the result of which would be directly applicable to Connie Meggs.

       As to Count Four, Connie Meggs acknowledges the indictment asserts she entered

the Capitol building.     However, to the extent the Court’s ruling requires a legal

determination whether the Capitol grounds and building constituted a “restricted area” at

the time of all the defendants’ presence there, the arguments put forward by Caldwell will

apply equally to Connie Meggs.

       WHEREFORE, the defendant, CONNIE MEGGS, respectfully requests this

                                            2
     Case 1:21-cr-00028-APM Document 262 Filed 06/30/21 Page 3 of 3




Honorable Court grant this Motion and enter its Order allowing the adoption by reference

by Connie Meggs of the argument in Counts One, Two and Four of co-defendant

Caldwell’s Motion to Dismiss.




                                              RESPECTFULLY SUBMITTED,

                                              /s/Mary K. Anderson
                                              MARY K. ANDERSON
                                              Florida Bar No. 0038369
                                              P.O. Box 683
                                              Highland City, FL 33846-1175
                                              telephone: (863) 398-7215
                                              e-mail: mkandersonlaw@gmail.com
                                              Attorney for Connie Meggs


                             CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on June 30, 2021 I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

notice of electronic filing to counsel for the government.




                                             3
